Citation Nr: 0433689	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-21 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility in December 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had over 16 years active duty service ending with 
his retirement in April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by a Department 
of Veterans Affairs Medical Center (VAMC).  A notice of 
disagreement was received in July 2003, a statement of the 
case was issued in August 2003, and a substantive appeal was 
received in August 2003.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be notified if 
further action is required on his part.


REMAND

The veteran indicated on a VA Form 9 dated in August 2003 
that he desired to attend a Board hearing.  In May 2004, in 
response to a Board request for clarification, the veteran 
indicated that he desired to attend a Board videoconference 
hearing.  The veteran has not been afforded his requested 
hearing.  The RO must schedule the veteran for the 
appropriate hearing.  

Accordingly, the appeal is hereby REMANDED for the following:

The veteran should be scheduled for a 
Board videoconference hearing.  After the 
veteran has testified, or in the event he 
fails to report for the scheduled hearing 
or cancels his hearing request, the case 
should be returned to the Board. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




